DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 18 May 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of Claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments overcome the prior art of record as related to the corresponding arguments presented in the Remarks, dated 18 May 2022. Specifically, Applicant amends the application to explicitly notes the first signal line is connected to one of the plurality of sensing electrodes and the first signal line is divided into three separate and distinct portions wherein the first portion and the third portion are located in the peripheral area, which Applicant’s specification denotes in a non-display area, and the second portion is located in the active area, which Applicant’s specification is only in a display area. Applicant argues, in the Remarks, page 10, that the first signal line is only connected to sensing electrodes and used solely to transmit the sensing signal from the sensing electrodes by saying the “the claim term ‘first sensing line’ has been changed to ‘first signal line’, which is for transmitting the sensing signal generated by the sensing electrodes.” This argument is considered persuasive and is relied on by the Examiner. Applicant further describes Figure 5 of the instant application to show the intent of the amendment and arguments. Thus, the first signal line is considered, based on the prosecution history, to only be transmitting the sensing signal generated by the sensing electrodes and only be connected from the sensing electrode to carry the sensing signal initially away from the display area using the first portion of the first signal line, which is entirely in the peripheral area, then back into the active area of the display over the second portion of the first signal line, which is entirely in the active area, before reverting back to the peripheral area using the third portion of the first signal line, which is spaced apart from the first portion of the first signal line and is entirely in the peripheral area. Support for the proposed amendments can be found in Fig. 5, and the corresponding descriptions. The closest prior art of record, Rhe, teaches the use of the signal line in the peripheral and active areas but fails to the first signal line coming from the first electrodes carrying a sensing signal through three separate and distinct portion of the first signal line with the first and third portions located in the peripheral area and the second portion carrying the sensing signal into the active area of the display as amended and as argued by the Applicant. 
As such, Claims 1-20 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627